Exhibit 10.13

PERFORMANCE-BASED STOCK APPRECIATION RIGHTS

AGREEMENT

UNDER NORTHEAST BANCORP

2010 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:    Matthew Botein No. of Stock Appreciation Rights:    40,503
Exercise Price per Share:    $13.93 Grant Date:    December 29, 2010 Expiration
Date:    December 29, 2020

Pursuant to the Northeast Bancorp 2010 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Northeast Bancorp (the “Company”)
hereby grants to the Grantee named above, who is who is a director of or an
adviser to the Company, the number of Stock Appreciation Rights (“SARs”)
specified above. This Agreement shall give the Grantee the right to exercise on
or prior to the Expiration Date specified above all or part of the number of
SARs specified above at the Exercise Price per Share specified above, and to
receive a cash payment in accordance with Paragraph 2 of this Agreement, subject
to the terms and conditions set forth herein and in the Plan. Each of the SARs
granted herein relates to the value of one share of the Company’s Voting Common
Stock.

1. Exercisability Schedule. These SARs shall be deemed vested in full as of the
Grant Date; however, no portion of this SARs may be exercised until such portion
shall have become exercisable. Except as set forth below, and subject to the
discretion of the Administrator (as defined in Section 2 of the Plan) to
accelerate the exercisability schedule hereunder, these SARs shall be
exercisable upon satisfaction of the performance goals set forth below.

(a) Performance Conditions. These SARs shall be exercisable with respect to the
number of SARs set forth below upon the date as of which both of the following
conditions have been satisfied: (i) during the Time Period set forth below, the
closing price of the Stock exceeds the applicable Hurdle Price for at least 50
of the previous 75 consecutive trading days (such 50th day, the “Determination
Date”) and (ii) the most recent annual assessment completed prior to the
applicable Determination Date (or, if the most recent annual assessment
completed prior to such Determination Date fails to satisfy the following
condition, the first annual assessment completed after the Determination Date
that satisfies such condition) of the Company’s internal controls, conducted
using criteria established in Internal Control – Integrated Framework issued by
the Committee of Sponsoring Organizations of the Treadway Commission, concluded
that the Company maintained effective internal control over financial reporting,
and, if applicable, the attestation report of the Company’s registered public
accounting firm regarding internal controls over financial reporting verified
such conclusion.



--------------------------------------------------------------------------------

 

Incremental
No. of SARs

  

Performance Conditions

    

Time Period

   Hurdle Price   13,501    Prior to the 5th anniversary of the Grant Date    $
27.86       Between the 5th and 6th anniversaries of the Grant Date    $ 31.34
      Between the 6th and 7th anniversaries of the Grant Date    $ 34.83   
13,501    Prior to the 6th anniversary of the Grant Date    $ 31.34      
Between the 6th and 7th anniversaries of the Grant Date    $ 34.83    13,501   
Prior to the 7th anniversary of the Grant Date    $ 34.83   

Once exercisable, these SARs shall continue to be exercisable at any time or
times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

(b) Termination of Unexercisable SARs. Any portion of these SARs that is not
exercisable as of the seventh anniversary of the Grant Date shall terminate
immediately and be of no further force or effect.

(c) Sale Event. Upon a Sale Event, these SARs shall become exercisable in
accordance with the exercisability schedule set forth above to the extent the
Sale Price (as defined in Section 1 of the Plan) exceeds the applicable Hurdle
Price. Notwithstanding the foregoing, in the event the Sale Event is a stock
transaction such that the then-existing investors of the Company have a
continuing interest in the acquiring company, the parties will use good faith
efforts to provide the same economics to the Grantee with respect to these SARs.

2. Manner of Exercise.

(a) The Grantee may elect to exercise SARs, to the extent exercisable, in the
following manner: Prior to the close of business on the Expiration Date, the
Grantee may give written notice to the Company of his or her election to
exercise a specified number of exercisable SARs. The Grantee shall thereupon
receive a cash payment in an amount equal to the product of (i) the Fair Market
Value of a share of Stock on the date of exercise less the Exercise Price per
Share specified in this Agreement, multiplied by (ii) the number of SARs
exercised. Such payment shall be in the form of cash, and in no event shall
payment be made in the form of shares of Stock.

(b) The minimum number of SARs which may be exercised at any one time shall be
100, unless the number of SARs being exercised is the total number of SARs
subject to exercise at the time.

(c) Notwithstanding any other provision hereof or of the Plan, no SAR shall be
exercisable after the Expiration Date hereof.

 

2



--------------------------------------------------------------------------------

3. Incorporation of Plan. Notwithstanding anything herein to the contrary, these
SARs shall be subject to and governed by all the terms and conditions of the
Plan, including the powers of the Administrator set forth in Section 2(b) of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

4. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. These SARs are
exercisable, during the Grantee’s lifetime, only by the Grantee, and thereafter,
only by the Grantee’s legal representative or legatee.

5. No Obligation to Continue as a Director or Adviser. Neither the Plan nor
these SARs confer upon the Grantee any rights with respect to continuance as a
director or adviser to the Company.

6. Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.

 

NORTHEAST BANCORP By:   /s/    Robert Glauber   Name: Robert Glauber   Title:
Chairman of the Board of Directors

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:   December 29, 2010       /s/    Matthew Botein         Grantee’s
Signature         Grantee’s name and address:         Matthew Botein            
       

 

3